DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al (U.S. Patent No. 9,299,320), hereinafter Gupta.

	In reference to claim 1, Gupta discloses in Fig. 1, a color electrophoretic display (102) comprising a layer of electrophoretic media, a controller (114), and a bezel surrounding the layer of electrophoretic media, the bezel including one or more light elements (112 of Fig. 1), wherein the controller is configured to synchronize operation of the one or more light elements (112) with a transition between images as shown in Fig. 4A and 4B displayed by the display (102); see col. 3, lines 62-64, col. 5, lines 46-60, and col. 10, lines 56-63).
	In reference to claim 2, Gupta discloses the controller (114) is configured to illuminate the one or more light elements 112(1), 112(2), and 112(3) in Fig. 5 at T2,during the transition between images displayed by the display (col. 11, lines 4-13).

	In reference to claim 3, Gupta discloses the controller is configured to switch off the one or more light elements 112(1) in Fig. 5 during the transition between images displayed by the display (col. 11, lines 23-34).
	
	In reference to claim 4, Gupta disclose the controller is configured to intermittently illuminate the one or more light elements during transition between images displayed by the display (col. 9, lines 1-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (U.S. Patent No. 8,106,786) discloses a display device having a bezel with plurality of light emitting elements (170) in Fig. 4 that illuminate specific light emitting element according to image transition on display device (col. 5, lines 1-21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692